BY Judge William N. Alexander, II
Plaintiff seeks the notes of the adjuster of defendant’s insurer made between March 2nd, the date of the accident, and March 11th, the date upon which defendant’s insurer was notified by plaintiffs attorney that he was representing the plaintiff. Defendant objects to producing these notes claiming they were made in anticipation of litigation. As evidence, defendant cites that plaintiff, when the accident occurred on March 2, 1996, had a claim pending with the same insurance company but involving a different incident. Plaintiff’s attorney was actively involved in negotiating the first claim.
The'Cburt finds that the adjuster’s notes made between March 2nd and March 11th were not made in anticipation of litigation and must be produced to the plaintiff.